DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2021 was filed after the mailing date of the Application on October 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 8, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 5, 7-9, 11-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by F. Laghezza et al. (F. Laghezza et al. , "Integrated multi-frequency lidar / radar system for precise and robust Doppler measurements," 2015 IEEE Radar Conference (RadarCon), 2015, pp. 1109-1113, doi: 10.1109/RADAR.2015.7131160) hereinafter “Laghezza”.
Regarding claim 1, Laghezza teaches an apparatus, comprising: a Lidar device (section I page 1109: “In this paper an innovative multi-frequency lidar-radar architecture for accurate Doppler measurement, in both optical and microwave regions, is presented”) configured to generate a Lidar output beam from a first coherent optical beam modulated by a waveform (section I page 1109: “For the lidar system a comb of not equally spaced tones extracted from the MLL is sent to the target. The different Doppler shifts experienced by the tones of the comb allows a more accurate extraction of the target velocity with respect to a standard DFL technique”); and a radar device configured to generate a radar output signal from a combined optical beam formed from the waveform-modulated first coherent optical beam and a second coherent optical beam (section I page 1110: “The radar carrier frequency, and the corresponding microwave beatings of the lidar counterpart, can be selected using the MLL tone-spacing without the need of radio frequency (RF) synthesizers”), wherein a portion of the combined optical beam is modulated by a return radar signal to provide a radar-modulated optical beam (section II page 1111: “The echo is collected by the same antenna and a circulator routes it to another bandpass filter, which reject the undesired signals (e.g., Wi-Fi, mobile networks, etc.), and a low noise amplifier that boost it enough to drive the receiver’s MZM. This way the RF echo modulates the two optical modes so that after the heterodyne in a second low-bandwidth photodiode a tone at 100MHz is produced”).
Regarding claim 2, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches the Lidar device comprises: 
a first coherent optical source configured to produce the first coherent optical beam (Section I page 1109: “An higher observable range can be obtained by using a ultra stable optical source as, i.e., a pulsed mode-locked laser (MLL). In fact in [10] the phase coherence properties of the MLL pulses are exploited to reach long distance range measurement after coherent detection”); 
a first modulator configured to modulate the first coherent optical beam using the waveform (section II page 1111: “In the transmitter section the laser modes are modulated in a Mach-Zehnder modulator (MZM) by a intermediate frequency (IF) 100MHz signal generated by a direct digital synthesizer (DDS), whose clock is derived by the MLL one”); 
a Lidar output component configured to output a first portion of the waveform- modulated first coherent optical beam to transmit optics for transmission to a remote object (section II page 1110: “This optical signal is sent to a wavelength selecting switch (WSS), which can filter and route different portions of the spectrum to different outputs. Three modes are routed to the port 1 to be employed in the lidar subsystem”); 
a Lidar input component configured to input a reflected optical beam received by receive optics (Figure 1- Annex 1 path C); 
a first optical beam combiner configured to combine a second portion of the waveform-modulated first coherent optical beam with the received reflected optical beam to form a combined Lidar beam (Figure 1- Annex 1 path B); and 
a first photodetector configured to generate a first electrical output signal from the combined Lidar beam for Lidar signal analysis (Figure 1- Annex 1 Photo diode in path C).

    PNG
    media_image1.png
    463
    779
    media_image1.png
    Greyscale

Annex 1. The scheme of the integrated photonic assisted radar-lidar system.
Regarding claim 3, Laghezza teaches claimed invention as shown above for the claim 2, Laghezza further teaches a first digital signal processor (DSP) configured to signal process the first electrical output signal from the first photodetector (Figure 1- Annex 1 DSP).

Regarding claim 4, Laghezza teaches claimed invention as shown above for the claim 2, Laghezza further teaches the Lidar device further comprises one or both of the transmit optics and the receive optics (Figure 1-Annex 1).

Regarding claim 5, Laghezza teaches claimed invention as shown above for the claim 2, Laghezza further teaches the first coherent optical source comprises a continuous wave laser (Abstract: “system based on a single mode-locked laser is proposed and demonstrated”).

Regarding claim 7, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches a waveform generator for generating the waveform (Figure 1-Annex 1).

Regarding claim 8, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches  a first optical splitter configured to split the waveform-modulated first coherent optical beam into a first portion for use in generating the Lidar output beam and a second portion for feeding into the radar device for combining with the second coherent optical beam to form the combined optical beam (Section II page 1110: “Three modes are routed to the port 1 to be employed in the lidar subsystem (Fig.1-B), while other two modes are routed to the second output to feed the radar subsystem (Fig.1-D)”).

Regarding claim 9, Laghezza teaches claimed invention as shown above for the claim 8, Laghezza further teaches  the radar device comprises: 
a second coherent light source configured to produce the second coherent optical beam (Section II page 1111: “The radar subsystem, instead, exploits the MLL to generate an RF carrier and detect its echo [13]. The subsystem is fed by an optical signal composed by two adjacent modes, i.e., with a detuning of 10GHz (Fig.1-D), which is splitted in order to serve both the transmitter and the receiver sections”); 
an optical component configured to combine portions of the waveform- modulated first coherent optical beam and the second coherent optical beam to form the combined optical beam (Section II page 1111: “In the transmitter section the laser modes are modulated in a Mach-Zehnder modulator (MZM) by a intermediate frequency (IF) 100MHz signal generated by a direct digital synthesizer (DDS), whose clock is derived by the MLL one”); 
a radio frequency (RF) signal output component configured to output an RF signal derived from the combined optical beam to radar transmission components for transmitting as an output radar signal to the same or a different remote object (Section II page 1111: “After the modulation the optical signal is detected by a photodiode, in which the two optical modes and their sidebands (Fig.1-E) are heterodyned together generating various beating tones (Fig.1-F), and an electrical band-pass filter select the tone at 9.9GHz (Fig.1-G) [13]. This tone is so amplified and transmitted to the target by means of an horn antenna”); 
an RF signal input component configured to input an RF signal derived from the return radar signal detected by radar reception components (Section II page 1111: “The echo is collected by the same antenna and a circulator routes it to another bandpass filter, which reject the undesired signals (e.g., Wi-Fi, mobile networks, etc.), and a low noise amplifier that boost it enough to drive the receiver’s MZM”); 
a second modulator configured to modulate the combined optical beam using the received RF signal to form an RF-modulated optical beam; and 
a second photodetector configured to generate a second electrical output signal from the RF-modulated optical beam for radar signal analysis (Section II page 1111: “This way the RF echo modulates the two optical modes so that after the heterodyne in a second low-bandwidth photodiode a tone at 100MHz is produced”).

Regarding claim 11, Laghezza teaches claimed invention as shown above for the claim 9, Laghezza further teaches  the radar device further comprises  one or both of the radar transmission and radar reception components  (Figure 1-Annex 1).

Regarding claim 12, Laghezza teaches claimed invention as shown above for the claim 9, Laghezza further teaches  the second coherent optical source comprises a continuous wave laser (Section I page 1109: “In order to reach high robustness against the speckle noise a coherent dual-frequency lidar (DFL) architecture is proposed in [9] where the measurement of the Doppler shift is obtained as a difference among the Doppler shift of two locked continuous waves”).

Regarding claim 13, Laghezza teaches claimed invention as shown above for the claim 9, Laghezza further teaches   the radar device further comprises: a third photodetector configured to convert the combined optical beam into the RF signal for outputting to the radar transmission components (Figure 1- Annex 1 FD between E and F paths).

Regarding claim 14, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches   a controller configured to control a wavelength difference between the first and second coherent optical beams (Section II page 1111: “After the modulation the optical signal is detected by a photodiode, in which the two optical modes and their sidebands (Fig.1-E) are heterodyned together generating various beating tones (Fig.1-F), and an electrical band-pass filter select the tone at 9.9GHz (Fig.1-G) [13]. This tone is so amplified and transmitted to the target by means of an horn antenna. The echo is collected by the same antenna and a circulator routes it to another bandpass filter, which reject the undesired signals (e.g., Wi-Fi, mobile networks, etc.), and a low noise amplifier that boost it enough to drive the receiver’s MZM. This way the RF echo modulates the two optical modes so that after the heterodyne in a second low-bandwidth photodiode a tone at 100MHz is produced”).

Regarding claim 15, Laghezza teaches claimed invention as shown above for the claim 14, Laghezza further teaches    the controller is configured to control the wavelength difference to cause the combined optical beam to form an optical beating pattern having a selected beat frequency for use in generating the radar output signal  (Section II page 1111: “After the modulation the optical signal is detected by a photodiode, in which the two optical modes and their sidebands (Fig.1-E) are heterodyned together generating various beating tones (Fig.1-F), and an electrical band-pass filter select the tone at 9.9GHz (Fig.1-G) [13]. This tone is so amplified and transmitted to the target by means of an horn antenna. The echo is collected by the same antenna and a circulator routes it to another bandpass filter, which reject the undesired signals (e.g., Wi-Fi, mobile networks, etc.), and a low noise amplifier that boost it enough to drive the receiver’s MZM. This way the RF echo modulates the two optical modes so that after the heterodyne in a second low-bandwidth photodiode a tone at 100MHz is produced”).

Regarding claim 16, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches    the Lidar device and the radar device are formed as a photonic chip on a single substrate (Section IV pages 1112-1113: “The photonic and electronic components of the proposed architecture can be integrated with hybrid integration techniques based on silicon and ln P technology platforms, leading to a very compact and lightweight solution”).

Regarding claim 17, Laghezza teaches claimed invention as shown above for the claim 16, Laghezza further teaches    the Lidar device includes a first coherent optical source, and the radar device incudes a second coherent optical source, and wherein the first and second optical coherent sources are affected substantially equally by any ambient perturbations to the single substrate (Section IV pages 1112: “The architecture is based on a shared MLL source which provides the necessary optical tones of the lidar and it is used for the radar RF signals generation and reception. The possibility to select a comb of tones with nonuniform spacing enables multi-wavelength lidar detection for a more precise and robust estimation of the velocity of a moving target”; Section IV pages 1112-1113: “The photonic and electronic components of the proposed architecture can be integrated with hybrid integration techniques based on silicon and ln P technology platforms, leading to a very compact and lightweight solution”).

Regarding claim 18, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches    the Lidar device and the radar device are formed as an inhomogeneously integrated photonic chip (Section IV pages 1112: “The test of the proposed architecture to measure the velocity of a moving target proves the effectiveness of the scheme, for both the lidar and the radar subsystems. Furthermore the use of a single MLL provides a perfect coherence between the two different type of detection, thus allowing a precise merging of the data”; Section IV pages 1112-1113: “The photonic and electronic components of the proposed architecture can be integrated with hybrid integration techniques based on silicon and ln P technology platforms, leading to a very compact and lightweight solution”).

Regarding claim 20, Laghezza teaches claimed invention as shown above for the claim 1, Laghezza further teaches    at least some electronic components of one or both of the Lidar device and the radar device are formed on a chip (Section IV pages 1112-1113: “The photonic and electronic components of the proposed architecture can be integrated with hybrid integration techniques based on silicon and ln P technology platforms, leading to a very compact and lightweight solution”).

Regarding claim 21, Laghezza teaches claimed invention as shown above for the claim 20, Laghezza further teaches  the  at least  some electronic components formed on the chip comprise electronic devices for one or more of generating the first and second coherent optical beams, modulating the first and second coherent optical beams, outputting the Lidar output beam, inputting a reflected Lidar beam, and signal processing one or more signals (Section IV pages 1112: “The architecture is based on a shared MLL source which provides the necessary optical tones of the lidar and it is used for the radar RF signals generation and reception. The possibility to select a comb of tones with nonuniform spacing enables multi-wavelength lidar detection for a more precise and robust estimation of the velocity of a moving target”; Section IV pages 1112-1113: “The photonic and electronic components of the proposed architecture can be integrated with hybrid integration techniques based on silicon and ln P technology platforms, leading to a very compact and lightweight solution”).

Regarding claim 22, Laghezza teaches a method, comprising: 
waveform modulating a first coherent optical beam to generate a Lidar beam  (section I page 1109: “For the lidar system a comb of not equally spaced tones extracted from the MLL is sent to the target. The different Doppler shifts experienced by the tones of the comb allows a more accurate extraction of the target velocity with respect to a standard DFL technique”); 
combining the waveform-modulated first coherent optical beam with a second coherent optical beam to form a combined optical beam (section I page 1110: “The radar carrier frequency, and the corresponding microwave beatings of the lidar counterpart, can be selected using the MLL tone-spacing without the need of radio frequency (RF) synthesizers”); 
generating a radio frequency (RF) output signal from the combined optical beam for use as a radar output signal (section I page 1110: “The radar carrier frequency, and the corresponding microwave beatings of the lidar counterpart, can be selected using the MLL tone-spacing without the need of radio frequency (RF) synthesizers”); 
receiving a radar input signal in response to the radar output signal  (Section II page 1111: “After the modulation the optical signal is detected by a photodiode, in which the two optical modes and their sidebands (Fig.1-E) are heterodyned together generating various beating tones (Fig.1-F), and an electrical band-pass filter select the tone at 9.9GHz (Fig.1-G) [13]. This tone is so amplified and transmitted to the target by means of an horn antenna”); and 
modulating a portion of the combined optical beam using the radar input signal to provide a modulated optical beam (Section II page 1111: “This way the RF echo modulates the two optical modes so that after the heterodyne in a second low-bandwidth photodiode a tone at 100MHz is produced”).

Regarding claim 23, Laghezza teaches claimed invention as shown above for the claim 22, Laghezza further teaches  the first coherent optical beam is waveform- modulated using a first waveform, and wherein the method further comprises waveform modulating the second coherent optical beam with a second waveform before the second coherent optical beam is combined with the waveform-modulated first coherent optical beam (Section II page 1111: “The radar subsystem, instead, exploits the MLL to generate an RF carrier and detect its echo [13]. The subsystem is fed by an optical signal composed by two adjacent modes, i.e., with a detuning of 10GHz (Fig.1-D), which is splitted in order to serve both the transmitter and the receiver sections. In the transmitter section the laser modes are modulated in a Mach-Zehnder modulator (MZM) by a intermediate frequency (IF) 100MHz signal generated by a direct digital synthesizer (DDS), whose clock is derived by the MLL one. After the modulation the optical signal is detected by a photodiode, in which the two optical modes and their sidebands (Fig.1-E) are heterodyned together generating various beating tones (Fig.1-F), and an electrical band-pass filter select the tone at 9.9GHz (Fig.1-G) [13]. This tone is so amplified and transmitted to the target by means of an horn antenna. The echo is collected by the same antenna and a circulator routes it to another band pass filter, which reject the undesired signals (e.g., Wi-Fi, mobile networks, etc.), and a low noise amplifier that boost it enough to drive the receiver’s MZM. This way the RF echo modulates the two optical modes”).

Regarding claim 24, Laghezza teaches an apparatus, comprising:
means for waveform modulating a first coherent optical beam to generate a Lidar beam (section I page 1109: “For the lidar system a comb of not equally spaced tones extracted from the MLL is sent to the target. The different Doppler shifts experienced by the tones of the comb allows a more accurate extraction of the target velocity with respect to a standard DFL technique”); 
means for combining the waveform-modulated first coherent optical beam with a second coherent optical beam to form a combined optical beam (section I page 1110: “The radar carrier frequency, and the corresponding microwave beatings of the lidar counterpart, can be selected using the MLL tone-spacing without the need of radio frequency (RF) synthesizers”); 
means for generating a radio frequency (RF) output signal from the combined optical beam for use as a radar output signal (section I page 1110: “The radar carrier frequency, and the corresponding microwave beatings of the lidar counterpart, can be selected using the MLL tone-spacing without the need of radio frequency (RF) synthesizers”); 
means for receiving a radar input signal in response to the radar output signal  (Section II page 1111: “After the modulation the optical signal is detected by a photodiode, in which the two optical modes and their sidebands (Fig.1-E) are heterodyned together generating various beating tones (Fig.1-F), and an electrical band-pass filter select the tone at 9.9GHz (Fig.1-G) [13]. This tone is so amplified and transmitted to the target by means of an horn antenna”); and 
means for modulating a portion of the combined optical beam using the radar input signal to provide a modulated optical beam (Section II page 1111: “This way the RF echo modulates the two optical modes so that after the heterodyne in a second low-bandwidth photodiode a tone at 100MHz is produced”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laghezza in view of Matsko et al. (U.S. Patent Application Publication 2019/0146091A1) hereinafter “Matsko”.
Regarding claim 6, Laghezza teaches claimed invention as shown above for the claim 5. 
Laghezza does not teach the continuous wave laser includes a whispering gallery mode (WGM) resonator.
Matsko teaches the continuous wave laser includes a whispering gallery mode (WGM) resonator (Matsko Abstract: “An exemplary LIDAR system described herein uses a green and/or blue semiconductor laser, which is self-injection locked using a high-quality factor micro-resonator, such as a whispering gallery mode (WGM) resonator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Laghezza the whispering gallery mode (WGM) resonator as taught by Matsko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the apparatus, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the whispering gallery mode (WGM) resonator with the predictable result of obtaining “the Doppler shift as a difference among the Doppler shift of two locked continuous waves” as needed in Laghezza (Section I page 1109).

Regarding claim 10, Laghezza teaches claimed invention as shown above for the claim 9. 
Laghezza does not teach a second digital signal processor (DSP) configured to signal process the second electrical output signal.
Matsko teaches a second digital signal processor (DSP) configured to signal process the second electrical output signal (Matsko paragraph [0047]: “implemented as one or more processors, one or more controllers, and/or other structure configured to execute executable programming. Examples of the processing circuit 412 may include a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), or other programmable logic component, etc. ., or any combination thereof designed to perform the functions described herein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Laghezza the second digital signal processor (DSP) configured to signal process the second electrical output signal as taught by Matsko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the apparatus of, Laghezza it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the second digital signal processor (DSP) configured to signal process the second electrical output signal as taught by Matsko with the predictable result of accurate Doppler measurement, in both optical and microwave regions as needed in Laghezza (Section I page 1109).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Laghezza in view of Belsley et al. (WIPO PCT Application Publication WO2007/070853A2) hereinafter “Belsley”.
Regarding claim 19, Laghezza teaches claimed invention as shown above for the claim 5. 
Laghezza further teaches the first coherent optical source comprises a first laser (Laghezza abstract: “The radar, which employs the mode-locked laser for generating and receiving the radio-frequency signal”), the second coherent optical source, and the apparatus further comprises a device configured to vary a wavelength of the first laser to achieve a selected radar frequency of the radar output signal (Laghezza Section I page 1109-1110: “In this paper an innovative multi-frequency lidar-radar architecture for accurate Doppler measurement, in both optical and microwave regions, is presented. The developed scheme exploits a single MLL for the generation of both the radar and the lidar signals. For the lidar system a comb of not equally-spaced tones extracted from the MLL is sent to the target. The different Doppler shifts experienced by the tones of the comb allows a more accurate extraction of the target velocity with respect to a standard DFL technique. Moreover, by selecting different tones of the MLL spectrum it is possible to dynamically tune the tone's spacing, i.e. the sensitivity of the velocity measurement, obtaining a tradeoff among sensitivity and robustness to the atmospheric turbulence”). 
Laghezza does not teach the second coherent optical source comprises a second laser, and the apparatus further comprises a device configured to vary a wavelength of the first and second lasers.
Belsley teaches the second coherent optical source comprises a second laser (Belsley page 6: “In some instances, the first laser source and the second laser source may generate electromagnetic radiation at a first carrier frequency and a second carrier frequency respectively”), and the apparatus further comprises a device configured to vary a wavelength of the first and second lasers (Belsley page 6: “The first carrier frequency may be substantially the same as the second carrier frequency. This may provide various enhancements to the laser radar system, such as, for example, minimizing distortion due to speckle, or other enhancements. In some embodiments, the first laser source and the second laser source may provide electromagnetic radiation with highly linearized frequency chirp. To this end, the linearization of the electromagnetic radiation emitted by the first laser source and the second laser source may be calibrated on a frequent basis (e.g. each chirp), or in some embodiments continuously (or substantially so). This linearization the frequency chirp of the electromagnetic radiation may provide enhanced range measurement accuracy, or other enhancements, over conventional systems in which linearization may occur at startup, when an operator notices degraded system performance, when the operator is prompted to initiate linearization based on a potential for degraded performance, or when one or more system parameters fall out of tolerance, etc. Frequent and/or automated linearization may reduce mirror differential Doppler noise effects during high speed scanning and may maximize the effectiveness of dual chirp techniques for canceling out these and other noise contributions to range estimates”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the second coherent optical source of the Laghezza for the second laser of Belsley.
Thus, the simple substitution of one known element for another producing a predictable result of robustness of velocity measurements renders the claim obvious.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gleason et al. (U. S. Patent 10686523B1) teaches a co-boresighted optical and RF phased array and photonic integrated circuit;
Stochino  (U. S. Patent Application Publication 2020/0003900A1) teaches a systems and methods for measuring characteristics of an object at distance;
McLaurin et al. (U. S. Patent Application Publication 2019/0097722A1) teaches an intelligent visible light with a gallium and nitrogen containing laser source;
Maleki et al. (U. S. Patent Application Publication 2016/0299228A1) teaches a compact LIDAR system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648